UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7004



ROBERT A. ANDERS,

                                             Plaintiff - Appellant,


PERRY EICHOR,

                                              Plaintiff - Appellee,

          versus

DORIS R. TIPTON; RENE PRUITT; CAROLYN LOPES;
DORITY, Captain; OFFICER MINTON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Henry M. Herlong, Jr., District
Judge. (CA-96-484-0-20BD)


Submitted:   October 23, 1997           Decided:     November 17, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Robert A. Anders, Appellant Pro Se. Steven Michael Pruitt, Stephen
Dallas Baggett, BURNS, MCDONALD, BRADFORD, PATRICK & TINSLEY,
Greenwood, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Anders v. Eichor, No. CA-
96-484-0-20BD (D.S.C. July 7, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2